DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 2009/0212766), in view of Yamada et al. (US 2012/0078562) and Sekitsuka et al. (US 2018/0067173).

With respect to claim 1, Olson discloses a position detection device comprising: 
a magnetic field generator that generates a predetermined magnetic field (magnet 16); 
a magnetic sensor device (thee-axis hall sensor 18); and 
a signal processing circuit (characterized as component of PCB 20), wherein 
the magnetic field generator is able to change its relative position with respect to the magnetic sensor device along a predetermined spherical surface [Par. 0002-0003 & [Par. 0017] (such that movement of the actuating member positions the magnet 16 in a hemispherical pattern along the three axis sensor 18),
the magnetic sensor device generates a first detection signal, a second detection signal, and a third detection signal that have correspondences with components in three mutually different directions of a magnetic field at a reference position (characterized by three-axis sensor) [Par. 0002, 0005], and
the position information generation processing includes generating position information indicating the relative position of the magnetic field generator with respect to the magnetic sensor device on the basis of the first to third signals [Par. 0019]. (The three axis sensor 18 senses the position of the magnet 16 in relationship to the surface center of the sensor 18. The movement of the magnet position is achieved by the use of a ball and socket type design)

Olson fails to disclose that the signal processing circuit includes a first processor that performs first processing related to the first to third detection signals, and a second processor that performs second processing related to the first to third detection signals, 
the first processing includes sphere information reception and storage processing and offset change detection processing, 
the sphere information reception and storage processing include receiving and storing sphere information transmitted from the second processor, 
when coordinates representing a set of values of the first to third detection signals at a certain timing in an orthogonal coordinate system defined by three axes for expressing the values of the first to third detection signals are taken as a measurement point, the sphere information includes data on center coordinates and a radius of a virtual sphere having a spherical surface approximating a distribution of a plurality of measurement points at a plurality of timings, 
the offset change detection processing includes detecting a change in offsets of the first to third detection signals by using the first to third detection signals and the sphere information stored by the sphere information reception and storage processing, and outputting a notification signal indicating the change in the offsets upon detection of the change, 
the second processing includes sphere information generation processing, sphere information transmission processing, offset correction processing, and position information generation processing, 
the sphere information generation processing includes generating the sphere information by computation using the first to third detection signals, 
the sphere information transmission processing includes transmitting the sphere information generated by the sphere information generation processing to the first processor, and
the offset correction processing includes correcting the offsets of the first to third detection signals to generate first to third corrected signals by using the first to third detection signals and the data on the center coordinates included in the sphere information generated by the sphere information generation processing.
Yamada discloses a magnetic sensor device [Fig. 1]; and 
a signal processing circuit [Fig. 1; 10], wherein 
the magnetic sensor device generates a first detection signal, a second detection signal, and a third detection signal that have correspondences with components in three mutually different directions of a magnetic field at a reference position [Fig. 1; 3, 4, 5], 
the signal processing circuit includes a processor [Fig. 1; 10] that performs processing related to the first to third detection signals [Par. 0030-0031],
the sphere information reception and storage processing includes receiving and storing sphere information [Par. 0033] (characterized in obtaining sphere information related to the virtual sphere generated by calibration unit) &(it is inherent to provide storage for such data so that it can be used in the further processes),
when coordinates representing a set of values of the first to third detection signals at a certain timing in an orthogonal coordinate system defined by three axes for expressing the values of the first to third detection signals are taken as a measurement point [Par. 0033] (detect a large number of coordinate points of outputs of the magnetic sensor 2 in a three-dimensional space), the sphere information includes data on center coordinates and a radius of a virtual sphere having a spherical surface approximating a distribution of a plurality of measurement points at a plurality of timings [Par. 0033] (characterized in Og for center coordinate and radius R of virtual sphere), 
the offset change detection processing includes detecting a change in offsets of the first to third detection signals by using the first to third detection signals and the sphere information stored by the sphere information reception and storage processing [Par. 0036] & [Fig. 6; ST2], and outputting a notification signal indicating the change in the offsets upon detection of the change, (characterized in the Yes/No notification of ST2) 
the sphere information generation processing includes generating the sphere information by computation using the first to third detection signals [Par. 0033], 
the offset correction processing includes correcting the offsets of the first to third detection signals to generate first to third corrected signals by using the first to third detection signals and the data on the center coordinates included in the sphere information generated by the sphere information generation processing [Par. 0037-0038] & [Fig. 6; ST3].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Olson with Yamada to further include that the signal processing circuit processing for sphere information generation, sphere information reception and storage, offset change detection, and offset correction motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that accounts for and corrects for magnetic disturbances that may affect the measurement of the magnet by the magnetic sensor.

Yamada also fails to disclose that the signal processing circuit includes a first processor that performs first processing related to the first to third detection signals, and a second processor that performs second processing related to the first to third detection signals, the first processing includes sphere information reception and storage processing and offset change detection processing, and the second processing includes sphere information generation processing, sphere information transmission processing, offset correction processing, and position information generation processing, and therefore transmitting and receiving the sphere information between the two processors.
Sekitsuka discloses a magnetic field measuring apparatus including a first processor and a second processor, and further teaches about a method of setting correction of the measured magnetic field [Par. 0007-0014].  Sekitsuka further teaches about implementing the use of two processors to have one processor make the other processor perform certain processing, specifically when determining that magnetic field correction is required [Par. 0007-0014].  Sekitsuka also teaches about how the use of the two processors can allow for certain low-load processing to be performed with one processor while the other performs higher computing processing that is not required to be performed as often [Par. 0006].  In particular, this teaching provides support for the use of multiple processors (i.e. distributed or parallel processing) in a magnetic field measuring apparatus that implements correction and calibration techniques and how the use of such processing arrangements to lessen the load or distribute some of the high computational processing that occurs during correction of the magnetic field.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Olson in view of Yamada further with Sekitsuka to implement the signal processing circuit including a first processor and a second processor that performs first processing related to the first to third detection signals, and a second processor that performs second processing related to the first to third detection signals, the first processing includes sphere information reception and storage processing and offset change detection processing, and the second processing includes sphere information generation processing, sphere information transmission processing, offset correction processing, and position information generation processing, as well as transmission and reception processing for transmitting and receiving the sphere information between the two processors apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves the processing and computational load for the magnetic field offset correction by distributing operations between two processors and further by establish one of the processors to perform the more high computational less frequent tasks that occur at the request of the other processor (see Sekitsuka [Par. 0006])

With respect to claim 2, Olson fails to disclose wherein the offset change detection processing includes determining a distance between the measurement point based on the first to third detection signals and the center coordinates included in the sphere information stored by the sphere information reception and storage processing, and determining that the offsets have changed and outputting the notification signal if a difference between the distance and the radius included in the sphere information stored by the sphere information reception and storage processing has an absolute value greater than or equal to a predetermined threshold.
Yamada discloses wherein the offset change detection processing includes determining a distance between the measurement point based on the first to third detection signals and the center coordinates included in the sphere information stored by the sphere information reception and storage processing [Par. 0036], and determining that the offsets have changed and outputting the notification signal if a difference between the distance and the radius included in the sphere information stored by the sphere information reception and storage processing has an absolute value greater than or equal to a predetermined threshold [Par. 0036]. (the coordinate point a is distant from the reference point Og1 by a specific number of times or more (more specifically, twice or more, and for example, defined as three times) the length of the radius R)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Olson with Yamada to further implement wherein the offset change detection processing includes determining a distance between the measurement point based on the first to third detection signals and the center coordinates included in the sphere information stored by the sphere information reception and storage processing, and determining that the offsets have changed and outputting the notification signal if a difference between the distance and the radius included in the sphere information stored by the sphere information reception and storage processing has an absolute value greater than or equal to a predetermined threshold motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that accounts for and corrects for magnetic disturbances that may affect the measurement of the magnet by the magnetic sensor.

With respect to claim 3, Olson fails to disclose wherein the sphere information generation processing includes receiving the notification signal output by the offset change detection processing, and starting to generate latest sphere information upon receiving the notification signal.
Yamada discloses wherein the sphere information generation processing includes receiving the notification signal output by the offset change detection processing, and starting to generate latest sphere information upon receiving the notification signal [Par. 0037-0038 & 0053]. (characterized in updating the reference point Og1 to Og2 in a dynamic manner)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Olson with Yamada to further implement wherein the sphere information generation processing includes receiving the notification signal output by the offset change detection processing, and starting to generate latest sphere information upon receiving the notification signal motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that accounts for and corrects for magnetic disturbances that may affect the measurement of the magnet by the magnetic sensor.

With respect to claim 4, Olson disclose wherein the magnetic sensor device is a three-axis hall effect sensor [Par. 0011].
Olson, however, does not explicitly disclose that this three-axis sensor includes a first magnetic sensor for generating the first detection signal, a second magnetic sensor for generating the second detection signal, and a third magnetic sensor for generating the third detection signal.
Yamada discloses a magnetic sensor device including a first magnetic sensor for generating the first detection signal, a second magnetic sensor for generating the second detection signal, and a third magnetic sensor for generating the third detection signal [Par. 0025-0028].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Olson with Yamada to further include wherein the magnetic sensor device includes a first magnetic sensor for generating the first detection signal, a second magnetic sensor for generating the second detection signal, and a third magnetic sensor for generating the third detection signal motivated by a desire to implement simple substitution of one known element for another to obtain predictable results (KSR).

With respect to claim 5, Olson and Yamada fail to disclose wherein the first processor is integrated with the magnetic sensor device, and the second processor is separate from the magnetic sensor device and the first processor.
Sekitsuka discloses a magnetic field measuring apparatus including a first processor and a second processor, and further teaches about a method of setting correction of the measured magnetic field [Par. 0007-0014] wherein the first processor [Fig. 1; 41] is integrated with the magnetic sensor device [Fig. 1; 54], and the second processor [Fig. 1; 521] is separate from the magnetic sensor device and the first processor (characterized in being a part of the satellite radio signal receiver processor).  Sekitsuka further teaches about implementing the use of two processors to have one processor make the other processor perform certain processing, specifically when determining that magnetic field correction is required [Par. 0007-0014].  Sekitsuka also teaches about how the use of the two processors can allow for certain low-load processing to be performed with one processor while the other performs higher computing processing that is not required to be performed as often [Par. 0006].  In particular, this teaching provides support for the use of multiple processors (i.e. distributed or parallel processing) in a magnetic field measuring apparatus that implements correction and calibration techniques and how the use of such processing arrangements to lessen the load or distribute some of the high computational processing that occurs during correction of the magnetic field.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Olson in view of Yamada further with Sekitsuka to further include wherein the first processor is integrated with the magnetic sensor device, and the second processor is separate from the magnetic sensor device and the first processor motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves the processing and computational load for the magnetic field offset correction by distributing operations between two processors and further by establish one of the processors to perform the more high computational less frequent tasks that occur at the request of the other processor (see Sekitsuka [Par. 0006])

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0078562) in view of Sekitsuka et al. (US 2018/0067173).

With respect to claim 6. Yamada discloses a signal processing circuit [Fig. 1; 10] for processing a first detection signal, a second detection signal, and a third detection signal that have correspondences with components in three mutually different directions of a magnetic field at a reference position [Fig. 2], the first to third detection signals being output from a magnetic sensor device that generates the first to third detection signals [Par. 0024 & 0030], 
the signal processing circuit comprising: 
a processor [Fig. 1; 10] that performs processing related to the first to third detection signals [Par. 0030-0031],
the sphere information reception and storage processing includes receiving and storing sphere information [Par. 0033] (characterized in obtaining sphere information related to the virtual sphere generated by calibration unit) &(it is inherent to provide storage for such data so that it can be used in the further processes),
when coordinates representing a set of values of the first to third detection signals at a certain timing in an orthogonal coordinate system defined by three axes for expressing the values of the first to third detection signals are taken as a measurement point [Par. 0033] (detect a large number of coordinate points of outputs of the magnetic sensor 2 in a three-dimensional space), the sphere information includes data on center coordinates and a radius of a virtual sphere having a spherical surface approximating a distribution of a plurality of measurement points at a plurality of timings [Par. 0033] (characterized in Og for center coordinate and radius R of virtual sphere), 
the offset change detection processing includes detecting a change in offsets of the first to third detection signals by using the first to third detection signals and the sphere information stored by the sphere information reception and storage processing [Par. 0036] & [Fig. 6; ST2], and outputting a notification signal indicating the change in the offsets upon detection of the change, (characterized in the Yes/No notification of ST2)  and
the sphere information generation processing includes generating the sphere information by computation using the first to third detection signals [Par. 0033].

Yamada fails to disclose that the signal processing circuit includes a first processor that performs first processing related to the first to third detection signals, and a second processor that performs second processing related to the first to third detection signals, the first processing includes sphere information reception and storage processing and offset change detection processing, and the second processing includes sphere information generation processing, and sphere information transmission processing, and therefore processing for transmitting and receiving the sphere information between the two processors.
Sekitsuka discloses a magnetic field measuring apparatus including a first processor and a second processor, and further teaches about a method of setting correction of the measured magnetic field [Par. 0007-0014].  Sekitsuka further teaches about implementing the use of two processors to have one processor make the other processor perform certain processing, specifically when determining that magnetic field correction is required [Par. 0007-0014].  Sekitsuka also teaches about how the use of the two processors can allow for certain low-load processing to be performed with one processor while the other performs higher computing processing that is not required to be performed as often [Par. 0006].  In particular, this teaching provides support for the use of multiple processors (i.e. distributed or parallel processing) in a magnetic field measuring apparatus that implements correction and calibration techniques and how the use of such processing arrangements to lessen the load or distribute some of the high computational processing that occurs during correction of the magnetic field.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yamada further with Sekitsuka to implement the signal processing circuit including a first processor and a second processor that performs first processing related to the first to third detection signals, and a second processor that performs second processing related to the first to third detection signals, the first processing includes sphere information reception and storage processing and offset change detection processing, and the second processing includes sphere information generation processing, sphere information transmission processing, offset correction processing, and position information generation processing, as well as transmission and reception processing for transmitting and receiving the sphere information between the two processors motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the processing and computational load for the magnetic field offset correction by distributing operations between two processors and further by establish one of the processors to perform the more high computational less frequent tasks that occur at the request of the other processor (see Sekitsuka [Par. 0006])

With respect to claim 7, Yamada discloses wherein the offset change detection processing includes determining a distance between the measurement point based on the first to third detection signals and the center coordinates included in the sphere information stored by the sphere information reception and storage processing [Par. 0036], and determining that the offsets have changed and outputting the notification signal if a difference between the distance and the radius included in the sphere information stored by the sphere information reception and storage processing has an absolute value greater than or equal to a predetermined threshold [Par. 0036]. (the coordinate point a is distant from the reference point Og1 by a specific number of times or more (more specifically, twice or more, and for example, defined as three times) the length of the radius R)

With respect to claim 8, Yamada discloses wherein the sphere information generation processing includes receiving the notification signal output by the offset change detection processing, and starting to generate latest sphere information upon receiving the notification signal [Par. 0037-0038 & 0053]. (characterized in updating the reference point Og1 to Og2 in a dynamic manner)

With respect to claim 9, Yamada discloses wherein the processing further includes offset correction processing, the offset correction processing including correcting the offsets of the first to third detection signals to generate first to third corrected signals by using the first to third detection signals and the data on the center coordinates included in the sphere information generated by the sphere information generation processing [Par. 0037-0038] & [Fig. 6; ST3].

With respect to claim 10, Yamada discloses a magnetic sensor system [Fig. 1] comprising: 
a magnetic sensor device [Fig. 1; 2]; and
the signal processing circuit [Fig. 1; 10] of claim 6. (see rejection of claim 6 based on combined teaching of Yamada in view of Sekitsuka)
wherein the magnetic sensor device including a first magnetic sensor for generating the first detection signal, a second magnetic sensor for generating the second detection signal, and a third magnetic sensor for generating the third detection signal [Par. 0025-0028].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Steinich et al. (US 2010/0186246) discloses measuring the angular deviation simultaneously in two directions in space including a magneto-sensitive sensor unit on the one hand (that can measure the magnetic flux density in at least two directions in space or orthogonal to each other) and a magnet on the other hand are moved relatively to each other, and an optimal measuring result is achieved by guiding one of both elements on a defined, reproducible surface so that the center axis of this element is directed always to the center axis of the other element so that the operative element can assume any position on the spherical surface about the center of gravity, on which spherical surface it is positioned.

Fullerton et al. (US 2014/0184505) discloses a system for monitoring the movement of one or more magnets located external to a device using the vector data from one or more magnetic vector sensors incorporated in the device to determine a position and/or to communicate information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865         


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865   
9/26/22